928 F.2d 404
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Karlene DILLION, et al., Plaintiffs-Appellants,v.UNIVERSITY HOSPITAL, Lincoln National Life InsuranceCompany, Lincoln National Administrative ServicesCorporation, et al., Defendants-Appellees.
No. 90-3484.
United States Court of Appeals, Sixth Circuit.
March 12, 1991.

On Appeal from the United States District Court for the Southern District of Ohio, No. 88-01041;  Carl B. Reebin, J.
S.D.Ohio
AFFIRMED.
Before KEITH and KRUPANSKY, Circuit Judges, and ENGEL, Senior Circuit Judge.
PER CURIAM:


1
Karlene Dillion and her two minor children, Matthew and Ashley appeal from the district court's April 16, 1990, order and opinion granting summary judgment in favor of Lincoln National Life Insurance Company and Lincoln National Administrative Services.


2
Having carefully considered the record and the arguments presented in the briefs and orally, we find no error warranting reversal.  We therefore adopt the reasoning set forth in the district court's April 16, 1990, order and opinion.  The result in this case is further compelled by the Supreme Court's recent decision in Ingersoll-Rand Co. v. McClendon, 111 S.Ct. 478 (1990) (holding that a cause of action based on state common law claim that employee was unlawfully discharged to prevent his attainment of benefits under an ERISA-covered plan was expressly preempted by Sec. 514(a) of ERISA because that statute supersedes all state laws that "relate to" any covered employee benefit plan).  We therefore AFFIRM the order and opinion of the Honorable Carl B. Rubin, Chief Judge, United States District Court for the Southern District of Ohio.